FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 19-0713
                                                 §
 JEFFREY ERDNER, D.O. AND THE                    §
                                                                                 Dallas County,
 EMERGENCY CENTER AT WEST                        §
 7TH, LLC                                        §
                                                                                    5th District.
 v.                                              §
 HIGHLAND PARK EMERGENCY                         §
 CENTER, LLC


                                                                                    June 5, 2020

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, JEFFREY ERDNER, D.O. AND THE
 EMERGENCY CENTER AT WEST 7TH, LLC, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 27th day of August, 2020.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk